Case 1:17-cv-01616-LPS-CJB Document 176 Filed 07/02/19 Page 1 of 2 PageID #: 6319



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                           )
                                                   )
                         Plaintiff,                )
                                                   )
             v.                                    )    C.A. No. 17-1616 (LPS) (CJB)
                                                   )
  FOUNDATION MEDICINE, INC.,                       )
                                                   )
                         Defendant.                )
                                                   )
                                                   )
  GUARDANT HEALTH, INC.,                           )
                                                   )
                         Plaintiff,                )
                                                   )
             v.                                    )    C.A. No. 17-1623 (LPS) (CJB)
                                                   )
  PERSONAL GENOME DIAGNOSTICS,                     )
  INC.,                                            )
                                                   )
                         Defendant.                )

                          JOINT MOTION FOR TELECONFERENCE
                            TO RESOLVE DISCOVERY DISPUTE

         Plaintiff Guardant Health, Inc. and Defendants Foundation Medicine, Inc. and Personal

  Genome Diagnostics, Inc. (collectively “Defendants”) respectfully move this Court to schedule a

  teleconference to address an outstanding dispute regarding discovery matters.

         In accordance with the Court’s Oral Order of June 27, 2019 (e.g., C.A. No. 17-1616,

  D.I. 172), the parties will provide submissions and present their respective positions in letters to

  be filed on July 8, 2019, and July 15, 2019, respectively, consistent with the Court’s prior order

  regarding discovery matters in advance of a teleconference scheduled for July 22, 2019, at

  4:00 p.m. with counsel for Defendants to initiate the call.
Case 1:17-cv-01616-LPS-CJB Document 176 Filed 07/02/19 Page 2 of 2 PageID #: 6320



  FARNAN LLP                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  /s/ Michael J. Farnan                 /s/ Jeremy A. Tigan
  Joseph J. Farnan, Jr. (#100245)       Karen Jacobs (#2881)
  Brian E. Farnan (#4089)               Jeremy A. Tigan (#5239)
  Michael J. Farnan (#5165)             1201 North Market Street
  919 North Market Street, 12th Floor   P.O. Box 1347
  Wilmington, DE 19801                  Wilmington, DE 19899
  (302) 777-0300                        (302) 658-9200
  farnan@farnanlaw.com                  kjacobs@mnat.com
  bfarnan@farnanlaw.com                 jtigan@mnat.com
  mfarnan@farnanlaw.com
                                        Attorneys for Foundation Medicine, Inc.
  Attorneys for Guardant Health, Inc.

                                        PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.

                                        /s/ David A. Bilson
                                        John C. Phillips, Jr. (#110)
                                        David A. Bilson (#4986)
                                        1200 North Broom Street
                                        Wilmington, DE 19806
                                        (302) 655-4200
                                        jcp@pgmhlaw.com
                                        dab@pgmhlaw.com

                                        Attorneys for Personal Genome
                                        Diagnostics, Inc.

  July 2, 2019




                                         2
